DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 2/24/22. The case was abandoned on 1/19/22. A petition for revival was reviewed and granted on 4/27/22. As noted previously, this application claims priority to US Patent Application 14/527,467 filed 10/29/14, which is a continuation-in-part of US Application 13/679,236 filed 11/16/12.  Claims 1, 3-4, 6, and 14-20 have been amended.  No claims have been added or canceled.  Claims 1-20 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The previously pending rejection under 35 U.S.C. § 101 is not withdrawn in response to Applicant's claim amendments/arguments.  Examiner submits that while a system including a server and a processor is provided, there is no positive recitation of how the system transforms or changes the nature of the claim into something patent-eligible.

Response to Arguments
Regarding Applicant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and submits that the claims are drawn to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the claims are drawn to a method, an apparatus, and a system for actively monitoring interaction risks in client-provider communicated transactions. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of actively monitoring interaction risks in client-provider communicated transactions, by specifically “accessing client claims data via the computer…”, “receiving risk guidelines…”, “receiving information on the computer identifying the client”, “categorizing…the client into a risk category based on a computer analysis…”, and “capturing communications…and automatically reporting on the captured communications, wherein a frequency of capturing, reporting, or both…”. The limitations of at least “receiving information on the computer identifying the client”, and “categorizing…the client into a risk category based on a computer analysis…”, which is drawn to the abstract idea grouping of certain methods of organizing human activity (i.e. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people). Regarding prong 2 of the Step 2A analysis, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Although the claims include the limitations drawn to a system including at least a server and a processor, Examiner submits that the steps are still construed as being merely an abstract idea as described above, since the recited additional elements do not integrate the judicial exception into a practical application. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Therefore, the claim is directed to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the active monitoring of interaction risks as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented using various components of a system 100, and the workstations may be general purpose computers (spec, [0025, 0028]), including a method, an apparatus, and a system for actively monitoring interaction risks in client-provider communicated transactions. Furthermore, Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. 
For at least these reasons, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. Although the invention teaches of an apparatus, and a system, there is also no physical transformation or improvement to the technology that would be more than the idea of itself. Furthermore, in the current language, the claim is merely implemented or executed using a processor and therefore does not improve upon the technology or functionality of the computer beyond the abstract idea. In other words, Examiner submits that the inventive concept, i.e. an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept (of an abstract idea itself)”, is unable to be determined within the limitations as claimed.

		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1, 8, and 15 recite(s) a method, an apparatus, and a system for actively monitoring interaction risks in client-provider communicated transactions, by specifically “accessing client claims data via the computer…”, “receiving risk guidelines…”, “receiving information on the computer identifying the client”, “categorizing…the client into a risk category based on a computer analysis…”, and “capturing communications…and automatically reporting on the captured communications, wherein a frequency of capturing, reporting, or both…”. The limitations of at least “receiving information on the computer identifying the client”, and “categorizing…the client into a risk category based on a computer analysis…”. The limitations of at least “receiving information on the computer identifying the client”, and “categorizing…the client into a risk category based on a computer analysis…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of monitoring interaction risks. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the monitoring of interaction risks in client-provider communicated transactions, which is related to the managing of personal behavior or relationships or interactions between people. Accordingly, the claim recites an abstract idea.
Regarding claims 2-7, 9-14, and 16-20, the dependent claims do not include any additional elements that constitute statutory matter. Specifically, claim 2 for example, includes limitations that as drafted, are drawn to a process where the steps together are accomplishing the monitoring of interaction risks by preventing an employee from completing at least one transaction, which is related to the managing of personal behavior or relationships or interactions between people.  If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, using a computer, which may be construed as the general linking the use of the judicial exception to a particular technological environment or field of use. Alternatively, it may be construed that the computer in the claimed steps are recited at a high-level of generality (i.e., as a generic device used in the invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Therefore, the claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	

Allowable Subject Matter
Claims 1-20 are to be allowed (for more information, see parent case 14/527,467), upon the removal of the pending rejection under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683